   Case 1:20-cv-02031-JSR Document 60-19 Filed 06/26/20 Page 1 of 6




                        EXHIBIT 19
TO THE DECLARATION OF STEPHEN G. TOPETZES
IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
Case 1:20-cv-02031-JSR Document 60-19 Filed 06/26/20 Page 2 of 6
Case 1:20-cv-02031-JSR Document 60-19 Filed 06/26/20 Page 3 of 6
Case 1:20-cv-02031-JSR Document 60-19 Filed 06/26/20 Page 4 of 6
Case 1:20-cv-02031-JSR Document 60-19 Filed 06/26/20 Page 5 of 6
Case 1:20-cv-02031-JSR Document 60-19 Filed 06/26/20 Page 6 of 6
